Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller of claim 10 and the solar energy collection system of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-13, 15-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 11, 16-18, 19-20, and 23 of U.S. Patent No. 10351267. Although the claims at issue are not identical, they are not patentably distinct from each other because they define the same subject matter and only differ in that some are more narrow then the present set of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 states that there are more than six orbital planes but it depends on claim 15 which states that is a first and second orbital plane.  It is unclear if the more than six orbital planes are in addition to the first and second orbital plane that are already defined or if the first and second orbital plane are part of the more than six orbital planes

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamant (US Patent #8723422).
For Claim 19, figures 1-3 of Diamant ‘422 disclose a satellite comprising: a system with an inlet thermalize, concentrate and slow incoming ambient air particles; and an ion engine (320) configured to ingest and ionize the thermalized, concentrated, and slowed air particles and generate thrust from the ionized thermalized, concentrated and slowed air particles sufficient to maintain the orbit of the satellite.
For Claim 20, figures 1-3 of Diamant ‘422 disclose a method of generating thrust in a self-sustaining low earth orbit satellite, the method comprising: ingesting ambient air particles by a system configured to slow the ambient air particles by at least two orders of magnitude and to concentrate the ambient air particles by at least one order of magnitude within the satellite; ionizing the slowed and concentrated air particles by an ion engine and accelerating the ionized slowed and concentrated air particles through an ejection port of the satellite to generate thrust.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant (US Patent #8723422) in view of Ni (US Patent #9723386).
For Claims 1, 11, and 15, figures 1-3 of Diamant ‘422 disclose a system configured to ingest ambient air particles; transform the ambient air particles via a thermalizing, concentrating and slowing process; and an ion engine (320) configured to: ingest the transformed air particles; and generate thrust from the ionized transformed air particles sufficient to maintain the orbit of the satellite.  While Diamant ‘422 discloses the system on a satellite, it is silent about the satellite being part of a satellite network comprising a plurality of satellites arranged in orbit having an altitude between 100-350 km.  However, Figures 1A and 1B, column 5, lines 11-27, and column 6, lines 36-52 of Ni ‘386 teach that it is well known to place solar powered satellites in a variety of different orbits depending on mission needs including placing the satellites in orbit between 100-350 km as well as having groups of satellites in different orbital planes.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with the satellite orbits that are taught in Ni ‘386 on order to create a satellite network per a desired mission parameters.
For Claim 2, figures 1-3 of Diamant ‘422 disclose that the satellites can eject electrons from the cathode (250) to neutralize ionized transformed air particles downstream of the vehicle.
For Claim 3, figures 1-3 of Diamant ‘422 disclose that the satellite comprises an inlet configured to ingest the ambient air particles as the satellite moves in orbit; and thermalize, concentrate, and slow the ambient air particles.
For Claim 4, figures 1-3 of Diamant ‘422 disclose one or more surfaces of the system comprises a material selected to be smooth relative to the size of the ambient air particles such that tailored focusing of the ambient air particles is achieved.
For Claim 5, while Diamant ‘422 is silent about the specific material type including it being made out of sapphire.  However, the Examiner takes Official Notice that it is well known to use a variety of different materials depending on the types of particles expected based on the known environment.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with sapphire in order to control the incoming particles as desired.
For Claim 6, figures 1-3 of Diamant ‘422 disclose that the one or more surfaces of the system comprise a material selected to transfer kinetic energy from the ambient air particles and to direct a portion of the ambient air particles into the inlet.
For Claim 7, figures 1-3 of Diamant ‘422 disclose that the material is selected based on particle scattering properties and is placed such that tailored focusing and thermalization of the ambient air particles is achieved.
For Claim 8, while Diamant ‘422 discloses using material for incoming O and oxygen particles, it is silent about the material converting O to oxygen.  However, the Examiner takes Official Notice that it is well known to convert O to oxygen in an ion engine for providing fuel for the engine.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 to convert O to oxygen in order to provide fuel for the engine from a source of particles that is more abundant then others such as hydrogen.
For Claim 9, while Diamant ‘422 discloses that the velocity of the particles is decrease and the increase the pressure, it is silent about the specific amount that it is decreased and increased.  However, the Examiner takes Official Notice that it is well known to decrease the particles by two orders of magnitude and to increase the pressure by an order of magnitude so that the speed and pressure of the particles that are entering the engine are at appropriate levels to work most efficiently.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 in order to decrease the velocity and increase the pressure of the particles to a useable more efficient value. 
For Claim 10, while Diamant ‘422 is silent about a controller to control the satellite to maintain a desired altitude, the Examiner takes Official Notice that it is well known in the art to control the thrusters of a satellite to control the altitude of the satellite.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with a controller so as to be able to use the thruster to maintain a desired orbit.
For Claim 12, while Diamant ‘422 is silent about using sensors to determine position, claim 24 of Ni ‘386 teaches that it is well known to use optical sensors to determine the relative position and movement of the satellite and then to use that information to guide the satellite to a desired location.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with the sensors of Ni ‘386 in order to control the location and movement of the satellite.
For Claims 13, 14, and 18, while Diamant ‘422 is silent about radio transmitter and receiver and laser-based communication, Ni ‘386 teaches using a radio transmitter and receiver and laser based communications to communicate with Earth.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with the radio system of Ni ‘386 in order to communicate with Earth.
For Claims 16 and 17, while Diamant ‘422 is silent about 45 satellites in each plane and more than six orbital planes, the Examiner takes Official notice that it is well known in the art to have more than six orbital planes and to have at least 45 satellites in each plan in order to maintain full coverage over Earth.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Diamant ‘422 with at least 45 satellites in each plane and more than six orbital planes in order to provide continuous coverage of Earth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/28/2022